Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action on the merits for Application No. 16/556,413, filed 08/30/2019.  Claims 1-8 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 08/30/2019, 10/09/2019 and 09/15/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the plate spring” in line 5. It is unclear whether this plate spring is the same the at least one plate spring previously recited in line 3 of the claim or another. Furthermore, there is insufficient antecedent basis for this limitation in the claim. If applicant intends to present the 
Claim 5 is also rejected for the same reason. Claims 2-4 and 6-7 are rejected because they depend from a rejected base claim and they inherit its deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Khalid et al. (EP2123929B1, machine translation, hereinafter “Khalid”).
Regarding claim 1, Khalid discloses a motor vehicle clutch for frictionally connecting and separating a drive apparatus to/from an auxiliary apparatus (see at least Figures 1-4 and the Abstract, i.e., coupling arrangement 10), comprising: 
a bearing (64) for transmitting an axial force to at least one plate spring (68) by way of a contact face for activating the clutch (10), 
wherein the plate spring (68) has radially inward-protruding spring tongues (68) which therebetween have recesses (Figure 4, i.e., recesses between tongues 112, hereinafter “recesses112”), 
the bearing (64) for establishing the plate spring (68) in a radially non-displaceable as well as rotationally fixed manner has pins (i.e., the portions or pins between grooves 114, hereinafter “pins114”) which extend from the contact face in the axial direction of the motor vehicle clutch (10) and are configured to be received by the recesses (recesses112) between the spring tongues (68) and to engage with said recesses (recesses112).

Regarding claim 2, Khalid discloses the motor vehicle clutch as claimed in claim 1, wherein the bearing (64) on an internal circumference thereof has a collar (66) which extends in the axial direction and extends through an internal opening of the plate spring (68).

Regarding claim 3, Khalid discloses the motor vehicle clutch as claimed in claim 1, further comprising: 
a hub (32), 
wherein the motor vehicle clutch (10) is constructed such that the hub in an axial movement of the bearing (64) for opening the motor vehicle clutch (10) serves as a detent for the bearing (see at least paragraphs [0031] and [0032], i.e., the actuation of decoupling bearing 64).

Regarding claim 4, Khalid discloses the motor vehicle clutch as claimed in claim 1, wherein the drive apparatus is an internal combustion engine (see paragraph [0022], and the auxiliary apparatus is a compressor (see paragraph [0018]).

Regarding claim 5, Khalid discloses a bearing (see at least Figures 1-4 and the Abstract, i.e., coupling arrangement, i.e., bearing 64) for activating a motor vehicle clutch (10), 
wherein the bearing (64) is configured for transmitting an axial force to at least one plate spring (68) by way of a contact face, 
wherein the plate spring (68) has radially inward-protruding spring tongues (112) which therebetween have recesses (recesses112), comprising: 
pins (pins114) on the bearing (64) for establishing the plate spring (68) in a radially non-displaceable as well as rotationally fixed manner, 
wherein the pins (pins114) extend from the contact face in an axial direction of the motor vehicle clutch (10) and are configured to be received by the recesses (recesses112) between the spring tongues (112) and to engage with said recesses (recesses112).

6, Khalid discloses the bearing as claimed in claim 5, wherein the bearing (64) on an internal circumference thereof has a collar (66) which extends in the axial direction and is configured for extending through an internal opening of the plate spring (68).

Regarding claim 7, Khalid discloses the bearing as claimed in claim 5, wherein the bearing is a ball bearing or a roller bearing (see Figures 1-2, i.e., bearing 64).

Regarding claim 8, Khalid discloses a plate spring (see at least Figures 1-4, i.e., coupling arrangement, i.e., spring 68) for use in a motor vehicle clutch (10), comprising: 
radially inward-protruding spring tongues (112) of the plate spring (68), 
wherein the spring tongues (112) therebetween have recesses (recesses112), and the recesses are configured for engaging with pins (pins114) of a bearing (64), said pins (pins114) extending in the axial direction of the motor vehicle clutch (10) such that the plate spring (68) in relation to the bearing (64) is established so as to be radially non-displaceable as well as rotationally fixed (see Figures 1-3 and paragraphs [0031] and [0032]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riess (US 2005/0236250 A1) discloses a release device for a friction clutch, see Figures 1-11;
Arnault et al. (US 2012/0263406 A1) discloses a rolling bearing, notably for a clutch release beraing device, see Figures 1-5;
Winkelmann et al. (US 2006/0081439 A1) discloses a clutch operator for a disconnectable clutch in motor vehicles, see Figures 2, 3, and 9;
Voit et al. (US 2003/0230462 A1) discloses a release mechanism with a device for compensating for inaccuracies in a friction clutch of a motor vehicle, see Figures 1, 2 and 4;
Dittmer et al. (US 2004/0099502 A1) discloses a self-adjusting clutch release bearing, see Figures 1-3;
Riess et al. (US 2003/0226735 A1) clutch release mechanism for compensating for misalignments in a friction clutch of a motor vehicle, see Figures 1-5;
Tune (US 3,998,507 A) discloses a clutch release mechanism, see Figures 1-8;
Ponson et al. (US 5,992,598 A) discloses a clutch-release device, see Figures 1-5;
Dagiel (US 4,478,325 A) discloses a self-adjusting bearing, see Figure 3 and 6-9;
Parzefall (US 4,969,755 A) discloses an inner bearing ring of a clutch release bearing, see Figures 1-2; and
Arrowsmith et al. (US 4,229,058 A) discloses a clutch release bearing assembly, see Figures 1-2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655